


Exhibit 10.1




[vrcv_ex101002.gif] [vrcv_ex101002.gif]







September 18, 2012







Sarasota Varca II LLC

1220 S. Orange Ave.

Sarasota, FL  34239




Ladies and Gentlemen:




Reference is hereby made to that certain Loan Agreement dated June 22, 2012 (the
“Loan Agreement”) by and between Sarasota Varca II LLC (“Lender”), Varca
Ventures, Inc. (“Varca”) and its wholly-owned subsidiary Wildcat Mining
Corporation (“Wildcat” and together with Varca, “Borrower”), pursuant to which
Lender loaned $600,000 to Borrower, as evidenced by that certain Secured
Promissory Note dated June 22, 2012 in the principal amount of $600,000 (the
“Note”).  Capitalized terms used but not otherwise defined in this Letter
Amendment have the same meanings as specified in the Loan Agreement.  




In exchange for certain services and accommodations to be made by Lender, as
well as other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Loan Agreement
and the Note are hereby amended as follows:




·

Lender’s optional conversion option set forth in Section 3.02(d) of the Loan
Agreement and Section 2 of the Note shall be adjusted from $0.25 per share to
$0.10 per share.




The Loan Agreement, the Note and each of the other Loan Documents, as amended by
this Letter Amendment, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed.




The execution, delivery and effectiveness of this Letter Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents  














--------------------------------------------------------------------------------




If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning this Letter Amendment to my attention.  




Accepted and agreed:




SARASOTA VARCA II LLC







By:  /s/ James Libby

James Libby, Managing Member







By:  /s/ Robert Libby

Robert Libby, Managing Member




Dated: 9/18/12

VARCA VENTURES, INC.







By:  /s/ Roger Tichenor

Roger Tichenor, CEO




WILDCAT MINING CORPORATION







By:  /s/ Roger Tichenor

Roger Tichenor, CEO























 

 

 

 
























